The Chancellor.
The principle upon which the allowance for retaining fees was made in the case of Lampman v. Hand & Whaley, (4 Paige’s Rep. 120,) is equally applicable to an appeal from an order made by a vice chancellor, upon motion or petition. The retaining fees must therefore be allowed in this case. And abbreviation of the pleadings, depositions and exhibits for the use of counsel upon the appeal, are only to be allowed where the cause upon the appeal is heard as a calendar cause, and not where it is entitled to be heard as a special motion. No allowance is made by the fee-bill *62for the abbreviating of schedules annexed to the bill or answer ; and such service is but seldom, if ever performed, except in those cases where the originals of such schedules are made exhibits in the cause. In- that case an allowance is made by the fee-bill for abbreviating them as exhibits. The charge for retaining fees must therefore he added to the bill as taxed; and no costs are to be allowed to either party on this application.